COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ASHLEE J. STRAKER,                                           No. 08-14-00112-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1310230D)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 31, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles M. Mallin, State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 31, 2014.

       IT IS SO ORDERED this 1st day of December, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.